USCA4 Appeal: 21-1027      Doc: 29         Filed: 04/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1027


        DELMIS ELISA MURILLO-SANCHEZ,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: March 18, 2022                                         Decided: April 21, 2022


        Before WILKINSON and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North
        Carolina, for Petitioner. Brian Boynton, Acting Assistant Attorney General, Paul Fiorino,
        Senior Litigation Counsel, Sharon M. Clay, Trial Attorney, Office of Immigration
        Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
        D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1027      Doc: 29         Filed: 04/21/2022     Pg: 2 of 2




        PER CURIAM:

               Delmis Elisa Murillo-Sanchez, a native and citizen of Honduras, petitions for review

        of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the

        Immigration Judge’s decision denying her motion to reopen and rescind the in absentia

        order of removal. We deny the petition for review.

               We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R.

        § 1003.23(b)(3) (2021); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Lawrence v. Lynch,

        826 F.3d 198, 203 (4th Cir. 2016). The “denial of a motion to reopen is reviewed with

        extreme deference, given that motions to reopen are disfavored because every delay works

        to the advantage of the deportable alien who wishes merely to remain in the United States.”

        Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation marks omitted).

        We will reverse the denial of a motion to reopen only if it is “arbitrary, capricious, or

        contrary to law.” Lawrence, 826 F.3d at 203 (internal quotation marks omitted).

               After considering Murillo-Sanchez’s arguments, we conclude that the Board did not

        abuse its discretion in dismissing her appeal. Accordingly, we deny the petition for review.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                              PETITION DENIED




                                                     2